            Case 1:17-cv-08409-ER Document 25 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
KIRAN VUPPALA,

                                   Plaintiffs,                         ORDER

                 - against -                                        17 Civ. 8409 (ER)

MIYABI SUSHI JAPANESE RESTAURANT
NY INC, et al.,

                                    Defendants.
-----------------------------------------------------X

Ramos, D.J.:

                 The Court having been advised that all claims asserted herein have been settled, it

is ORDERED, that the above-entitled action be and hereby is discontinued, without costs to either

party, subject to reopening should the settlement not be consummated within ninety (90) days of

the date hereof.

                 Any application to reopen must be filed within ninety (90) days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, the parties are

advised that if they wish the Court to retain jurisdiction in this matter for purposes of enforcing any

settlement agreement, they must submit the settlement agreement to the Court within the next

ninety (90) days with a request that the agreement be “so ordered” by the Court.

                 All deadlines are vacated and all conferences are canceled.

SO ORDERED.



Dated: New York, New York
       February 3, 2021



                                                               Edgardo Ramos, U.S.D.J.
